TDCJ Offender Details                                                                           Page 1 of2
                                                                                      ~3/ (q~3-0{
                                                                                      New Offender Search
    TE;XAS Oi;P,ARTMI;_NT OF CRIMINAL JUSTICE




 Offender Information Details
   Return to Search list



 SID Number:                                04643187

 TDCJ Number:                               01958217

 Name:                                      HILL,REGINALD EARL

 Race:                                      B

 Gender:                                    M

 DOB:                                       1968-10-04

 Maximum Sentence Date:                     2039-04-24

 Current Facility:                          MCCONNELL

 Projected Release Date:                    2039-04-24

 Parole Eligibility Date:                   2026-10-23

 Offender Visitation Eligible:              YES

 Information providedls updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                  Offender is not scheduled for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.



  .. Parole Review Information ·

 Offense History:
   Offense                           Sentence                             Sentence (YY-
                      Offense                       County Case No.
    Date                               Date                                 MM-DD)
               I                 I              I         I           I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04643187                  8/4/2015